Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the RCE filed on 22 AUG 2022. 
Amendments to claims 1, 20 entered and considered .
Claims 1-17, 20, are present and examined. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-17, 20, the independent claims (claims 1, 20), which recite a method and a server, and both of which are statutory categories of inventions (process and article). Claims 1, 20 are further directed, in part, to “allocate a first budget allocation of the budget to advertisement opportunities over a first advertisement sub period;  measuring a response to advertisements presented during the first sub period…; extrapolate the user response during the first advertisement sub period to an extrapolated user response; compare the extrapolated user response to a response target to determine an allocation offset; and allocate a second budget allocation of the budget, adjusted relative to the first budget…” . These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations – monitoring engagement with and budgeting of advertisements is a method of organizing human activity in the form of advertising behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions including advertising/marketing behaviors, then it falls within the “method of organizing human activity” grouping of abstract ideas. The claims are further directed to a mental process, in that the claims ensconce concepts performed in the human mind including observation, evaluation, judgment, and opinion functions. For example, allocating a budget allocation, measuring a response, extrapolating an observed value, comparing the extrapolated value and allocating a second allocation of a given budget are all functions which could be performed in the human mind- i.e. judgement, evaluation, and observation. If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind, then it/they falls/ fall into the “mental processes” category.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements such as a – “processor and a server” in claim 1, and a “server comprising a processor and a memory” in claim 20 and to perform the claim steps. Examiner notes these are the sole additional elements recited in either of the independent claims. The processor/server and the server/processor memory in the independent claims are recited at a high-level of generality (i.e., as a generic processor/server performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05f), or to generally link the use of the judicial exception to a particular technological field of use (see MPEP 2106.05h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a “processor and a server” in claim 1, and a “server comprising a processor and a memory” in claim 20 and to perform the claim steps. When considered individually, the “xx” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [figs 3/4 and related text including 030 & 031] – the server(s) are described in functional terms only – i.e. any such device capable of executing the claimed limitations is sufficient.  At [033] “The example server 502 comprises a process 504 and a memory 506 storing instructions that, when executed by the processor 504, cause the example server 502 to generate a system 508 of components, wherein interoperation of the components causes the example server 502 to operate in accordance with the techniques presented herein. “These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-17 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as various elements of observing, allocating, adjusting, and comparing various iterations of an advertising budgeting process based on observed progress. These are analogous to the limitations identified with respect to the abstract idea(s) identified above. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by Karlsson et al (US 20100262455 A1), hereinafter Karlsson. 
In reference to claim 1, 20:
Karlsson teaches: A method of allocating a budget to advertisement opportunities during an advertisement period comprising a first advertisement subperiod and a second advertisement subperiod, the method involving a server having a processor and comprising:
executing, by the processor, instructions that cause the server to:
allocate a first budget allocation of the budget to advertisement opportunities over a first advertisement subperiod of the advertisement period (at least [025, 029] “…delivery requirements 212…include daily budget goals,  daily impression delivery goals, targeting instructions, and/or spread constraints for controlling advertising across inventory units, etc…”;
measure a user response to advertisements presented during the advertisement opportunities during the first advertisement subperiod of the advertisement period (at least [029-032] “…sensor 238 may measure operating conditions of campaign 230, such as impression, click, event, and/or action volumes for each inventory unit 232-236.  In one embodiment sensor 238 may output a marginal impression volume n(k), a reference impression volume n.sup.ref(k), a preceding control signal u(k-1), and/or an uploaded impression volume n.sup.uploaded(k), for each time k of a campaign… Unit actuators may further be configured to generate control signals, u(k), based on those inputs for each time k of a campaign...”);
extrapolate the user response during the first advertisement subperiod of the advertisement period to an extrapolated user response over the advertisement period comprising the first advertisement subperiod and the second advertisement subperiod , wherein the extrapolated user responses over the advertisement period is different than the user response during the first advertisement subperiod (at least [0049] “In one embodiment, the control signal, u(k), generated by core feedback controller 250 may be designed to adjust a future uploaded advertising event volume, n.sup.uploaded(k), closer to the reference volume signal n.sup.ref(k) (i.e., perform closed-loop feedback).  As described above with respect to FIGS. 5a and 5b, control signal, u(k), may be a vector or matrix comprising a variety of control instructions, such as a bid price control signal, a bid allocation control signal, and/or any other targeting or budgetary instructions that impact future advertising event volume for the inventory unit.” At [036-038] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays. Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week. In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend.”) ;
compare the extrapolated user response to a response target to determine an allocation offset corresponding to an adjustment of the first budget allocation, based upon the comparison (at least [figs 5a/5b and related text, and figs 7a/7b and related text] “…each unit actuator 224-228 associated with an inventory unit of an ad campaign may comprise a core feedback controller 250 configured to adjust or update the bid price and bid allocation components of a control signal u(k), to make the advertising event volume, n.sup.uploaded(k), generally converge on the reference volume signal, n.sup.ref(k), if possible..”).; and 
control transmission of content to one or more devices by allocating a second budget allocation of the budget, adjusted relative to the first budget allocation according to the allocation offset, to advertisement opportunities during a second subperiod of the advertisement period(at least [figs5a/5b 7a/7b and related text, including 049-053] spread controller creates new allocations of inventory as shown in figures 7a/7b based on the comparison over a second period – i.e. websites 1-6 now have higher or lower allocations of the budgetary consideration, see also [034-036] for discussion of day of week compensator 240 – this allows the allocation to be changed between the natural day to day flow of traffic to a website).

In reference to claim 2:
Karlsson further teaches: wherein extrapolating the user response further comprises:
comparing the user response to a historic user response for a first historic advertisement to determine a response offset for an advertisement (at least [035-037] “historical data of the modules…” are fed to “day of the week compensator”); and
identifying the extrapolated user response according to the response offset (at least [035-037] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays.” 

In reference to claim 3:
Karlsson further teaches Wherein the first historic advertisement further comprises a first historic advertisement subperiod with a first historic user response and a second historic advertisement subperiod with a second historic user response (at least [035-038] day of week compensator 240 is fed using historical data per module, at [0036] day of the week compensator may compare various days of the week for patterns, see also [029-032] spread controller 222 compares each time k); 
determining the response offset further comprises: comparing the user response during the first advertisement subperiod with the first historic user response during the first historic advertisement subperiod (at least [035-08] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays.  Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern…” and at [027] “…method may involve determining how many impressions, clicks, or events are associated with a particular website in a particular period of time.  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304)…”); and
determining the extrapolated user response further comprises: comparing the second historic user response during the second historic advertisement subperiod with the response offset to determine the extrapolated user response (at least [fig 3 and related text, including 027] “Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).”

In reference to claim 4:
Karlsson further teaches wherein: the response target further comprises a target response total over the advertisement period (at least [025-027] “…delivery requirements 212 may include daily budget goals, daily impression delivery goals, targeting instructions, and/or spread constraints...”)
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust the extrapolated user response toward the target response total (at least [027] “…determining how many impressions, clicks, or events are associated with a particular website in a particular period of time.  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).  The updated ad control settings may include an updated bid price control signal and/or an updated bid allocation control signal.  

In reference to claim 5:
Karlsson further teaches wherein: the response target further comprises a target user response rate  (at least [025-027] “…delivery requirements 212 may include daily budget goals, daily impression delivery goals, targeting instructions, and/or spread constraints...”); 
extrapolating the user response further comprises: extrapolating a user response rate during the first advertisement subperiod to an extrapolated user response rate over the advertisement period( at least [027-029] .  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).  The updated ad control settings may include an updated bid price control signal and/or an updated bid allocation control signal” see also  [032]; and
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust an extrapolated user response rate toward the target user response rate ( at least [031-032] “…each unit actuator 224-228 may compare reference volumes n.sup.ref(k) received from master spread controller 220 with feedback signals n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings.”

In reference to claim 6:  
Karlsson further teaches: wherein the response target further comprises a target user response per budget unit (at least [004] Examiner notes that the reference indicates cost per/target cost per are further referred to as “marginal impression volume”; at [031] “…sensor 238 may output a marginal impression volume n(k)” i.e. a target response per budget ;  ; and
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust the extrapolated user response toward the target response total per budget unit (at least 037-038] “…day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).” and at [039-041] “Thus, marginal volume compensator 244 may be configured to modify the marginal uploaded volume (i.e., increase it by a multiple of the reference value n.sup.ref(k)), in the event that the campaign is not active and u.sup.HSC(k) is set to 1.  Otherwise, if the campaign is active and u.sup.HSC(k) is set to 0, then marginal uploaded volume n.sup.MA,0(k) may be unaltered by marginal volume compensator 244.” 

In reference to claim 7: 
Karlsson teaches: wherein the response target further comprises a minimum target user response per budget unit (at least [004] Examiner notes that the reference indicates cost per/target cost per are further referred to as “marginal impression volume”; at [031] “…sensor 238 may output a marginal impression volume n(k)” i.e. a target response per budget); and
adjusting the second budget allocation of the budget further comprises: limiting the adjusting to maintain the extrapolated user response above the minimum target user response per budget unit (at least 037-038] “…day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).” and at [039-041] “Thus, marginal volume compensator 244 may be configured to modify the marginal uploaded volume (i.e., increase it by a multiple of the reference value n.sup.ref(k)), in the event that the campaign is not active and u.sup.HSC(k) is set to 1.  Otherwise, if the campaign is active and u.sup.HSC(k) is set to 0, then marginal uploaded volume n.sup.MA,0(k) may be unaltered by marginal volume compensator 244.” 

In reference to claim 8: 
Karlsson further teaches wherein: measuring the user response further comprises: measuring a first user response for a first user demographic and a second user response for a second user demographic (at least [0036-038] weekday/weekend content consumers are different demographics);
determining the allocation offset further comprises: determining an allocation offset for advertisements presented to the second user demographic relative to the first user demographic(at least [036-38] “The ratio of p.sup.weekday2weekend may be selected by a user based..” and
adjusting the second budget allocation of the budget further comprises: allocating for advertisements during the second advertisement subperiod at least [036-038] “Thus, day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k)”;
a first portion of the second budget allocation for advertisements presented to the first user demographic (at least [36-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.  In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”); and
a second portion of the second budget allocation, adjusted relative to the first portion according to the allocation offset, for advertisements presented to the second user demographic (at least [36-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.  In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”). 

In reference to claim 9:
Karlsson further teaches wherein: the second user response for the second user demographic is lower than the first user response for the first user demographic (at least [036] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays…”); 
the response target further comprises a demographic response target for respective user demographics (at least [036-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week...” ; and
adjusting the second portion further comprises: increasing the second portion relative to the first budget allocation to increase the second user response for second user demographic toward the demographic response target (at least [036-038] “In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”). 

In reference to claim 10: 
Karlsson further teaches: wherein executing the instructions further causes the server to notify an advertiser that the second user response for the second user demographic is lower than the first user response for the first user demographic (at least [036-038, see figs 7a/7b and related text for GUI with user notification). 

In reference to claim 11:
Karlsson further teaches wherein: the second user response for the second user demographic is higher than the first user response for the first user demographic at least [036] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays…” );
the response target further comprises a target user response across all user demographics (at least [036-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.”); and
adjusting the second portion further comprises: increasing the second portion relative to the first budget allocation to increase the user response across all user demographics toward the target user response (at least [036-038] “Thus, day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).”) 
In reference to claim 12: 
Karlsson further teaches: wherein adjusting the second budget allocation further comprises:
comparing the allocation offset to an allocation offset threshold; and responsive to the allocation offset exceeding the allocation offset threshold, adjusting the second budget allocation of the budget according to the allocation offset (at least [029] “spread configuration 222 may be a user-defined input, which may include maximum and minimum delivery ratios, daily budgets…spread configuration 222 may include instructions for no inventory unit to receive more than a certain proportion (e.g., 10% or 15%) of a campaign's available impressions.” (i.e. bid availability to a budget) at figs 7a/7b, allocations are shown as corrected to spread controller). 

In reference to claim 13: 
Karlsson further teaches wherein: the allocation offset further comprises a positive allocation offset that increases the second budget allocation of the budget relative to the first budget allocation and adjusting the second budget allocation further comprises: advising an advertiser of the allocation offset to adjust the extrapolated user response toward the response target (at least [figs 7a/7b and related text] at [7a/051] the allocations of traffic is shown over 6 sites; at [fig 7b] the allocations have changed such that 3 & 4 are now allocated to ~12%, with site 5 up to 8% and site 6 now 5%); 
responsive to acceptance by the advertiser of the allocation offset, adjusting the second budget allocation of the budget relative to the first budget allocation according to the allocation offset (at least [figs 7a 7b and related text] graphical representation and at [029] spread controller 220 operates to evaluate allocations via user input). 

In reference to claim 14: 
Karlsson further teaches wherein: the allocation offset further comprises a negative allocation offset that decreases the second budget allocation of the budget relative to the first budget allocation (at least [fig 7a/7b and related text including at 051] “Master spread controller 220 might generate a similarly lowered impression volume reference for site 2, such that its contribution to the campaign delivery drops from 30% to 20%.  Master spread controller 220 may selectively reduce delivery to particular inventory units by sending lower reference volume signals n.sup.ref(k) to the respective unit actuator 224-228 associated with spread controller 208…”; and 
executing the instructions further causes the server to notify an advertiser of the allocation offset that reduces the second budget allocation of the budget while maintaining the extrapolated user response toward the response target (at least [fig 7a/7b and related text] figs 7a, 7b show graph outputs of a notification to an advertiser, at [051] “Master spread controller 220 might generate a similarly lowered impression volume reference for site 2, such that its contribution to the campaign delivery drops from 30% to 20%.  Master spread controller 220 may selectively reduce delivery to particular inventory units by sending lower reference volume signals n.sup.ref(k) to the respective unit actuator 224-228 associated with spread controller 208…  until effective volumes delivered to inventory units are consistent with the spreading configurations defined by a user.”

In reference to claim 15: 
Karlsson further teaches wherein executing the instructions further causes the server to notify an advertiser of the extrapolated user response (at least figs [7a/7b] graphical representations, at [029] user input). 

In reference to claim 16: 
Karlsson further teaches: wherein executing the instructions further causes the server to:
compare the extrapolated user response adjusted by the allocation offset to the response target (at least [027-032] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”); and
responsive to a determination that the extrapolated user response adjusted by the allocation offset is below the response target, notifying an advertiser of the determination (at least [027-033] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”; see [Fig 7a/7b and related text] for discussion of graphical inputs) .

In reference to claim 17: 
Karlsson further teaches wherein executing the instructions further causes the server to:
responsive to a determination that the extrapolated user response that is exceeds the response target (at least [027-033] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”;:
notify an advertiser of the extrapolated user response above the response target (at least [Fig 7a/7b and related text] for discussion of graphical inputs, see also [0029]); and
responsive to an instruction from the advertiser to raise the response target to the extrapolated user response, select the extrapolated user response as the response target  (at least [Fig 7a/7b and related text] for discussion of graphical inputs, see also [0029]).

Response to Arguments
Applicant filed remarks with the 22 JUN 2022 AFCP request. No additional remarks were filed with the 22 AUG 2022 RCE Filing, and as such the remarks filed with the AFCP have been fully considered. 
Applicant begins with a discussion of the 101 rejection on page 11 of the remarks, by summarizing various portions of the MPEP regarding subject matter eligibility, and subsequently summarizing the claims as amendment. Examiner respectfully disagrees with Applicant’s conclusion and maintains that the claims recite an abstract idea. 
Applicant then asserts that the claims recite a practical application in the form of an improvement to content distribution. Examiner notes that the reference to “server based” inherently reads as “apply it” and as such no improvement is found to a technical area – instead, this is an improvement at best to the general field of content distribution. The cited portion on page 14 appears to confirm this – budget allocation itself is not a technical problem requiring a technical solution or otherwise improvement. Continuing on, improving the flexibility and efficiency of modifying the advertisement campaign over a period is also not an improvement to a technical field. Improving budget allocations is not an improvement, rather a result of applying a known technology to the abstract idea(s) identified. No practical application is found. 
Turning to step 2B, on page 15, Applicant again recites portions of the claimed limitations, and concludes that a non conventional arrangement is present – however, no further discussion or identification of what exactly is purported to be non-conventional is included. Generic computers absolutely perform the sending and receiving of data as claimed.
Applicant’s remarks regarding the prior art are found to be unpersuasive in view of the new citations. On page 18 of the remarks, Applicant provides a slightly paraphrased version of the claims – the claims do not require a specific increment of period as provided in Applicant’s example, only two separate periods. The two periods could be merely hours or a longer period. If applicant intends for the increment of time to represent a specific period as noted in the remarks, the claims should be amended to require a given increment. Karlsson as cited provides specific day of the week corrections/considerations in day of the week compensator 240. This is specifically disclosed to compare performance over a given time of day or day of the week – i.e. a weekend vs. weekday as a first/second period. This factor is used specifically to change allocations of a budget so as to reduce the spending on weekend days, and is specifically reflected as to compensate for periods in which spending on a given advertisement is unlikely to justify the cost. Applicant is instead attempting to reply on paragraphs not cited in the limitations to which Applicant points – 051 of the reference is referred to in claims 13/14, not the independent claims in question. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622